NO. 07-07-0295-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               NOVEMBER 28, 2007
                         ______________________________

                   IN THE GUARDIANSHIP OF FLONA ROBINSON,
                           AN INCAPACITATED PERSON
                       _________________________________

            FROM THE 119TH DISTRICT COURT OF RUNNELS COUNTY;

                NO. 14,141; HONORABLE BEN WOODWARD, JUDGE
                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       The appellate record has been filed in this appeal, but briefs have not been filed.

Appellant Morris Robinson has filed a motion to dismiss the appeal because of the

November 2007 death of the ward, Flona Robinson. His certificate of conference indicates

appellee Glenda Willingham does not oppose the motion. No decision of this Court having

been delivered to date, we grant the motion. Accordingly, the appeal is dismissed. No

motion for rehearing will be entertained and our mandate will issue forthwith. Tex. R. App.

P. 42.1. All costs incurred are adjudged against the party incurring the same.


                                          James T. Campbell
                                              Justice